

EXHIBIT 10.1
FORM OF SUBSCRIPTION AGREEMENT


To:
Clear Skies Solar, Inc.

 
200 Old Country Road, Suite 610

 
Mineola, New York 11501-4241

 
Fax:  (516) 281-7150

 
Attn:     Arthur Goldberg, CFO



This Subscription Agreement (this “Agreement”) is being delivered to the
purchaser identified on the signature page to this Agreement (the “Subscriber”)
in connection with its investment in Clear Skies Solar, Inc., a Delaware
corporation (the “Company”).  The Company is conducting a private placement (the
“Offering”) of up to ten million shares of its common stock, par value $.001 per
share (the “Shares”).  For purposes of this Agreement, the term “Securities”
shall refer to the Shares.  The purchase price per Share shall be fixed at $.09
(the “Purchase Price”).  All funds received in the Offering prior to the closing
of the Offering (the “Closing”) shall be held in escrow by the law firm of
Morse, Zelnick, Rose & Lander LLP (the “Escrow Agent”) and, upon fulfillment of
the other conditions precedent set forth herein, shall be released from escrow
and delivered to the Company at which time the Shares subscribed for as further
described below shall be delivered, subject to Section 6 hereof, to
Subscriber.  Notwithstanding anything to the contrary contained herein, in the
event the funds delivered by a Subscriber are not evenly divisible by the
Purchase Price, to the extent the Company accepts such subscription, the Company
may round down to the nearest whole number the number of Shares to be sold to
such Subscriber and the Company shall be entitled to retain any additional funds
remaining due to such rounding.
 
1.           SUBSCRIPTION AND PURCHASE PRICE
 
(a)           Subscription.  Subject to the conditions set forth in Section 2
hereof, the Subscriber hereby subscribes for and agrees to purchase the number
of Shares indicated on page 7 hereof on the terms and conditions described
herein.
 
(b)           Purchase of Shares.  The Subscriber understands and acknowledges
that the Purchase Price to be remitted to the Company in exchange for the Shares
shall be set at $.09 per Share, for an aggregate purchase price as set forth on
page 7 hereof (the “Aggregate Purchase Price”). The Subscriber’s delivery of
this Agreement to the Company shall be accompanied by payment for the Shares
subscribed for hereunder, payable in United States dollars, by wire transfer of
immediately available funds delivered contemporaneously with the Subscriber’s
delivery of this Agreement to the Company in accordance with the instructions
provided on Exhibit A.  The Subscriber understands and agrees that, subject to
Section 2 and applicable laws, by executing this Agreement, it is entering into
a binding agreement.
 
2.           ACCEPTANCE, OFFERING TERM AND CLOSING PROCEDURES
 
(a)           Acceptance or Rejection.  The obligation of the Subscriber to
purchase the Shares shall be irrevocable, and the Subscriber shall be legally
bound to purchase the Shares subject to the terms set forth in this
Agreement.  The Subscriber understands and agrees that the Company reserves the
right to reject this subscription for Shares in whole or part, at any time prior
to the Closing, for any reason, notwithstanding the Subscriber’s prior receipt
of notice of acceptance of the Subscriber’s subscription.  In the event of
rejection of this subscription by the Company in accordance with this Section 2,
or if the sale of the Shares is not consummated by the Company for any reason,
this Agreement and any other agreement entered into between the Subscriber and
the Company relating to this subscription shall thereafter have no force or
effect, and the Company shall promptly return or cause to be returned to the
Subscriber the Purchase Price remitted to the Escrow Agent, without interest
thereon or deduction therefrom.
 
(b)           Offering Term.  The subscription period for the Offering will
begin as of August 1, 2009 and will terminate upon the earliest to occur of (a)
September 15, 2009, unless extended by the Company, (b) the Company’s acceptance
of subscriptions for not less than $700,000.00 of Shares and the receipt of
payment therefore, or (c) the Company’s decision to terminate the Offering
sooner.

 

--------------------------------------------------------------------------------

 

(c)           Closing.  The Closing shall take place at the offices of the
Company or such other place as determined by the Company. The Closing shall take
place on a Business Day promptly following the satisfaction or waiver of the
conditions set forth in Section 6 below, as determined by the
Company.  “Business Day” shall mean from the hours of 9:00 a.m. (Eastern Time)
through 5:00 p.m. (Eastern Time) of a day other than a Saturday, Sunday or other
day on which commercial banks in New York are authorized or required to be
closed. The Securities purchased by the Subscriber will be delivered by the
Company promptly following the Closing.
 
3.           INVESTOR’S REPRESENTATIONS AND WARRANTIES
 
The Subscriber hereby acknowledges, agrees with and represents and warrants to
the Company and its affiliates, as follows:
 
(a)           The Subscriber has full power and authority to enter into this
Agreement, the execution and delivery of which has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the Subscriber.
 
(b)           The Subscriber acknowledges its understanding that the Offering
and sale of the Securities is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) of the Securities Act and the provisions of Regulation D promulgated
thereunder (“Regulation D”).  In furtherance thereof, the Subscriber represents
and warrants to the Company and its affiliates as follows:
 
(i)           The Subscriber realizes that the basis for the exemption from
registration may not be available if, notwithstanding the Subscriber’s
representations contained herein, the Subscriber is merely acquiring the
Securities for a fixed or determinable period in the future, or for a market
rise, or for sale if the market does not rise. The Subscriber does not have any
such intention.
 
(ii)           The Subscriber realizes that the basis for exemption would not be
available if the Offering is part of a plan or scheme to evade registration
provisions of the Securities Act or any applicable state or federal securities
laws.
 
(iii)           The Subscriber is acquiring the Securities solely for the
Subscriber’s own beneficial account, for investment purposes, and not with view
towards, or resale in connection with, any distribution of the Securities.
 
(iv)           The Subscriber has the financial ability to bear the economic
risk of the Subscriber’s investment, has adequate means for providing for its
current needs and contingencies, and has no need for liquidity with respect to
an investment in the Company.
 
 (v)           The Subscriber and the Subscriber’s attorney, accountant,
purchaser representative and/or tax advisor, if any (collectively, the
“Advisors”) has such knowledge and experience in financial and business matters
as to be capable of evaluating the merits and risks of a prospective investment
in the Securities.  If other than an individual, the Subscriber also represents
it has not been organized solely for the purpose of acquiring the Securities.
 
(vi)           The Subscriber (together with its Advisors, if any) has received
all documents requested by the Subscriber, if any, has carefully reviewed them
and understands the information contained therein, prior to the execution of
this Agreement.
 
(c)           The Subscriber is not relying on the Company or any of its
employees, agents, sub-agents or advisors with respect to economic
considerations involved in this investment.  The Subscriber has relied on the
advice of, or has consulted with, only its Advisors. Each Advisor, if any, is
capable of evaluating the merits and risks of an investment in the Securities,
and each Advisor, if any, has disclosed to the Subscriber in writing (a copy of
which is annexed to this Agreement) the specific details of any and all past,
present or future relationships, actual or contemplated, between the Advisor and
the Company or any affiliate or sub-agent thereof.

 
- 2 -

--------------------------------------------------------------------------------

 

(d)           The Subscriber has carefully considered the potential risks
relating to the Company and a purchase of the Securities, and fully understands
that the Securities are a speculative investment that involve a high degree of
risk of loss of the Subscriber’s entire investment. Among other things, the
Subscriber has carefully considered each of the risks described under the
heading “Risk Factors” in the Company’s SEC Filings (as defined in Section 4(c)
below), which risk factors are incorporated herein by reference.
 
(e)           The Subscriber represents, warrants and agrees that it will not
sell or otherwise transfer the Securities without registration under the
Securities Act or an exemption therefrom, and fully understands and agrees that
the Subscriber must bear the economic risk of its purchase because, among other
reasons, the Securities have not been registered under the Securities Act or
under the securities laws of any state and, therefore, cannot be resold,
pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act and under the applicable securities laws of
such states, or an exemption from such registration is available. In particular,
the Subscriber is aware that the Securities are “restricted securities,” as such
term is defined in Rule 144 promulgated under the Securities Act (“Rule 144”),
and they may not be sold pursuant to Rule 144 unless all of the conditions of
Rule 144 are met. The Subscriber also understands that the Company is under no
obligation to register the Securities on behalf of the Subscriber or to assist
the Subscriber in complying with any exemption from registration under the
Securities Act or applicable state securities laws. The Subscriber understands
that any sales or transfers of the Securities are further restricted by state
securities laws and the provisions of this Agreement.
 
(f)           No oral or written representations or warranties have been made to
the Subscriber by the Company or any of its officers, employees, agents,
sub-agents, affiliates, advisors or subsidiaries, other than any representations
of the Company contained herein, and in subscribing for the Shares, the
Subscriber is not relying upon any representations other than those contained
herein.
 
(g)           The Subscriber’s overall commitment to investments that are not
readily marketable is not disproportionate to the Subscriber’s net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.
 
(h)           The Subscriber understands and agrees that the certificates for
the Securities shall bear substantially the following legend until (i) such
Securities shall have been registered under the Securities Act and effectively
disposed of in accordance with a registration statement that has been declared
effective or (ii) in the opinion of counsel for the Company, such Securities may
be sold without registration under the Securities Act, as well as any applicable
“blue sky” or state securities laws:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.
 
(i)           Neither the Securities and Exchange Commission (the “SEC”) nor any
state securities commission has approved the Securities or passed upon or
endorsed the merits of the Offering. There is no government or other insurance
covering any of the Securities.
 
(j)           The Subscriber and its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the Offering and the business,
financial condition, results of operations and prospects of the Company, and all
such questions have been answered to the full satisfaction of the Subscriber and
its Advisors, if any.

 
- 3 -

--------------------------------------------------------------------------------

 

(k)           The Subscriber is unaware of, is in no way relying on, and did not
become aware of the Offering through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television or radio, or electronic
mail over the Internet, in connection with the Offering and is not subscribing
for Shares and did not become aware of the Offering through or as a result of
any seminar or meeting to which the Subscriber was invited by, or any
solicitation of a subscription by, a person not previously known to the
Subscriber in connection with investments in securities generally.
 
(l)           The Subscriber has taken no action that would give rise to any
claim by any person for brokerage commissions, finders’ fees or the like
relating to this Agreement or the transactions contemplated hereby.
 
(m)           The Subscriber is not relying on the Company or any of its
employees, agents, or advisors with respect to the legal, tax, economic and
related considerations of an investment in the Securities and the Subscriber has
relied on the advice of, or has consulted with, only its own Advisors.
 
(n)           The Subscriber acknowledges that any estimates or forward-looking
statements or projections furnished by the Company to the Subscriber, were
prepared by management of the Company in good faith, but that the attainment of
any such projections, estimates or forward-looking statements cannot be
guaranteed by the Company or its management and should not be relied upon.
 
(o)           No oral or written representations have been made, or oral or
written information furnished, to the Subscriber or its Advisors, if any, in
connection with the Offering that are in any way inconsistent with the
information contained herein.
 
(p)           (For ERISA plans only) The fiduciary of the ERISA plan (the
“Plan”) represents that such fiduciary has been informed of and understands the
Company’s investment objectives, policies and strategies, and that the decision
to invest “plan assets” (as such term is defined in ERISA) in the Company is
consistent with the provisions of ERISA that require diversification of plan
assets and impose other fiduciary responsibilities.  The Subscriber or Plan
fiduciary (i) is responsible for the decision to invest in the Company; (ii) is
independent of the Company and any of its affiliates; (iii) is qualified to make
such investment decision; and (iv) in making such decision, the Subscriber or
Plan fiduciary has not relied primarily on any advice or recommendation of the
Company or any of its affiliates.
 
(q)           This Agreement is not enforceable by the Subscriber unless it has
been accepted by the Company, and the Subscriber acknowledges and agrees that
the Company reserves the right to reject any subscription for any reason.
 
(r)           The Subscriber will indemnify and hold harmless the Company,
Escrow Agent and, where applicable, their respective directors, officers,
partners, employees, agents, advisors, affiliates and shareholders, and each
other person, if any, who controls any of the foregoing, from and against any
and all loss, liability, claim, damage and expense whatsoever (including, but
not limited to, any and all fees, costs and expenses whatsoever reasonably
incurred in investigating, preparing or defending against any claim, lawsuit,
administrative proceeding or investigation whether commenced or threatened) (a
“Loss”) arising out of or based upon any representation or warranty of the
Subscriber contained herein or in any document furnished by the Subscriber to
the Company or the Escrow Agent in connection herewith being untrue in any
material respect or any breach or failure by the Subscriber to comply with any
covenant or agreement made by the Subscriber herein or therein.
 
(s)           The Subscriber is an “Accredited Investor” as defined in Rule
501(a) under the Securities Act as set forth in the Investor Questionnaire on
page 10 of the Agreement.  In general, an “Accredited Investor” is deemed to be
an institution with assets in excess of $5,000,000 or individuals with net worth
in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly
with his or her spouse.
 
(t)           The Subscriber, either alone or together with its representatives,
has such knowledge, sophistication and experience in business and financial
matters so as to be capable of evaluating the merits and risks of the Offering,
and has so evaluated the merits and risks of such investment. The Subscriber has
not authorized any person or entity to act as its Purchaser Representative (as
that term is defined in Regulation D of the General Rules and Regulations under
the Securities Act) in connection with the Offering. The Subscriber is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.

 
- 4 -

--------------------------------------------------------------------------------

 

(u)           The Subscriber has reviewed, or had an opportunity to review, all
of the SEC Filings.
 
4.           THE COMPANY’S REPRESENTATIONS, WARRANTIES AND COVENANTS
 
The Company hereby acknowledges, agrees with and represents, warrants and
covenants to the Subscriber, as follows:
 
(a)           The Company has the corporate power and authority to execute and
deliver this Agreement and to perform its obligations hereunder. This Agreement
has been duly authorized, executed and delivered by the Company and is valid,
binding and enforceable against the Company in accordance with its terms.
 
(b)           The Securities to be issued to the Subscriber pursuant to this
Agreement, when issued and delivered in accordance with the terms of this
Agreement, will be duly and validly issued and will be fully paid and
non-assessable.
 
(c)           The Company is subject to, and in full compliance with, the
reporting requirements of Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”). The Company has made available to each
Subscriber through the EDGAR system true and complete copies of the Company’s
Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q and Current Reports
on Form 8-K (collectively, the “SEC Filings”).
 
5.           INSIDER TRADING PROHIBITION; INDEMNITY; ESCROW RELEASE
 
(a)           Until the date on which sales are permitted, without volume
limitations, under Rule 144 of the Securities Act, the Subscriber hereby agrees
to (i) refrain from (A) engaging in any transactions with respect to the capital
stock of the Company or securities exercisable or convertible into or
exchangeable for any shares of capital stock of the Company, and (B) entering
into any transaction that would have the same effect, or entering into any swap,
hedge or other arrangement that transfers, in whole or in part, any of the
economic consequences of ownership of the capital stock of the Company and (ii)
indemnify and hold harmless the Company and its officers and directors,
employees, agents, sub-agents, advisors and affiliates and each other person, if
any, who controls any of the foregoing, against any Loss arising out of or based
upon any violation of this Section 5 by the Subscriber.
 
(b)            The Subscriber acknowledges that the Company may act on behalf of
the Subscribers, solely for the sake of convenience, in connection with
confirmation to the Escrow Agent that the Closing has occurred and thereby
direct the Escrow Agent to disburse the Subscriber’s subscription funds held in
escrow to the Company at such time.  In doing so, however, the Company makes no
representation or warranty to the Subscriber with respect to any due diligence
investigations concerning the Company, all of which shall be and remain the
Subscriber’s own responsibility.
 
6.           CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION
 
The Company’s right to accept the subscription of the Subscriber, on the one
hand, and a Subscriber’s right to withdraw its funds, on the other hand, is
conditioned upon satisfaction of the following conditions precedent on or before
the date the Company accepts such subscription (any or all of which may be
waived by the other party):
 
(a)           As of the Closing, no legal action, suit or proceeding shall be
pending which seeks to restrain or prohibit the transactions contemplated by
this Agreement; provided that neither party hereto shall directly or indirectly
initiate any such action, suit or proceeding.
 
(b)           The representations and warranties of the Company and the
Subscriber contained in this Agreement shall have been true and correct on the
date of this Agreement and shall be true and correct as of the Closing as if
made on the date of the Closing.
 
(c)           There are no stop orders preventing or suspending any offering of
securities by the Company, or suspension of the qualification of the Common
Stock for offering or sale in any jurisdiction.

 
- 5 -

--------------------------------------------------------------------------------

 

(d)           The Company shall have raised gross proceeds of no less than
$325,000 from a contemporaneous offering of its securities.
 
7.           MISCELLANEOUS PROVISIONS
 
(a)           Counsel.  All parties hereto have been represented by counsel, and
no inference shall be drawn in favor of or against any party by virtue of the
fact that such party’s counsel was or was not the principal draftsman of this
Agreement.  Each of the parties has been provided the opportunity to be
represented by counsel of its choice and has been encouraged to seek separate
representation to the extent that it deems such desirable, but the absence of
such shall not be asserted as a basis for the enforceability or interpretation
of any of the terms or provisions of this Agreement.
 
(b)           Legal Fees.  Each of the parties hereto shall be responsible to
pay the costs and expenses of their own legal counsel in connection with the
preparation and review of this Agreement and related documentation.
 
(c)           Modification.  Neither this Agreement, nor any provisions hereof,
shall be waived, modified, discharged or terminated except by an instrument in
writing signed by the party against whom any waiver, modification, discharge or
termination is sought.
 
(d)           Survival.  The representations, warranties and agreements of the
Subscriber and the Company made in this Agreement shall survive the execution
and delivery of this Agreement and the delivery of the Securities.
 
(e)           Notices.  Any party may send any notice, request, demand, claim or
other communication hereunder to the Subscriber at the address set forth on the
signature page of this Agreement or to the Company at the address set forth
above using any means (including personal delivery, expedited courier, messenger
service, fax, ordinary mail or electronic mail), but no such notice, request,
demand, claim or other communication will be deemed to have been duly given
unless and until it actually is received by the intended recipient.  Any party
may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties written
notice in the manner herein set forth.
 
(f)           Binding Effect.  Except as otherwise provided herein, this
Agreement shall be binding upon, and inure to the benefit of, the parties to
this Agreement and their heirs, executors, administrators, successors, legal
representatives and assigns.  If the Subscriber is more than one person or
entity, the obligation of the Subscriber shall be joint and several and the
agreements, representations, warranties and acknowledgments contained herein
shall be deemed to be made by, and be binding upon, each such person or entity
and his or its heirs, executors, administrators, successors, legal
representatives and assigns.  This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter thereof and merges
and supersedes all prior discussions, agreements and understandings of any and
every nature among them.
 
(g)           Assignability.  This Agreement is not transferable or assignable
by the parties hereto.
 
(h)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without giving effect to
conflicts of law principles.
 
(i)           Jurisdiction and Venue.  The Company and the Subscriber hereby
agree that any dispute which may arise between them arising out of or in
connection with this Agreement shall be adjudicated before a court located in
New York City, New York, and they hereby submit to the exclusive jurisdiction of
the federal and state courts of the State of New York located in New York City
with respect to any action or legal proceeding commenced by any party, and
irrevocably waive any objection they now or hereafter may have respecting the
venue of any such action or proceeding brought in such a court or respecting the
fact that such court is an inconvenient forum, relating to or arising out of
this Agreement or any acts or omissions relating to the sale of the securities
hereunder, and consent to the service of process in any such action or legal
proceeding by means of registered or certified mail, return receipt requested,
postage prepaid, in care of the address set forth herein or such other address
as either party shall furnish in writing to the other.

 
- 6 -

--------------------------------------------------------------------------------

 

(j)           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 
- 7 -

--------------------------------------------------------------------------------

 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE
 
IN WITNESS WHEREOF, the Subscriber has executed this Agreement on the ____ day
of ______, 2009.


________________________
x     $.09 for each Share
= $_____________________.
(Shares subscribed for)
           (Purchase Price)
     (Aggregate Purchase Price)



Manner in which Title is to be held (Please Check One):
 
1.
¨
Individual
7.
¨
Trust/Estate/Pension or Profit sharing Plan
Date Opened:______________
 
2.
¨
Joint Tenants with Right of Survivorship
8.
¨
As a Custodian for
________________________________
Under the Uniform Gift to Minors Act of the State of
________________________________
 
3.
¨
Community Property
9.
¨
Married with Separate Property
           
4.
¨
Tenants in Common
10.
¨
Keogh
           
5.
¨
Corporation/Partnership/ Limited Liability Company
11.
¨
Tenants by the Entirety
           
6.
¨
IRA
     



ALTERNATIVE DISTRIBUTION INFORMATION
 
To direct distribution to a party other than the registered owner, complete the
information below. YOU MUST COMPLETE THIS SECTION IF THIS IS AN IRA INVESTMENT.
 
Name of Firm (Bank, Brokerage, Custodian):
 
Account Name:
 
Account Number:
 
Representative Name:
 
Representative Phone Number:
 
Address:
 
City, State, Zip:

 
- 8 -

--------------------------------------------------------------------------------

 

IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE THIS PAGE 8.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 9.
 
EXECUTION BY NATURAL PERSONS



--------------------------------------------------------------------------------

Exact Name in Which Title is to be Held



     
Name (Please Print)
 
Name of Additional Purchaser
           
Residence: Number and Street
 
Address of Additional Purchaser
           
City, State and Zip Code
 
City, State and Zip Code
           
Social Security Number
 
Social Security Number
           
Telephone Number
 
Telephone Number
           
Fax Number (if available)
 
Fax Number (if available)
           
E-Mail (if available)
 
E-Mail (if available)
           
 (Signature)
 
(Signature of Additional Purchaser)



ACCEPTED this ___ day of _________, 2009, on behalf of the Company.



 
By:
     
Name:
   
Title:

 
 
- 9 -

--------------------------------------------------------------------------------

 
 
EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY
(Corporation, Partnership, LLC, Trust, Etc.)




--------------------------------------------------------------------------------

Name of Entity (Please Print)
Date of Incorporation or Organization:


State of Principal Office:


Federal Taxpayer Identification Number:



--------------------------------------------------------------------------------

Office Address



--------------------------------------------------------------------------------

 City, State and Zip Code



--------------------------------------------------------------------------------

 Telephone Number



--------------------------------------------------------------------------------

 Fax Number (if available)



--------------------------------------------------------------------------------

 E-Mail (if available)



 
By:
     
Name:
   
Title:
[seal]
     
Attest:
       
(If Entity is a Corporation)
     
Address
   
ACCEPTED this ____ day of _______, 2009, on behalf of the Company.
     
By:
     
Name:
   
Title:

 
 
- 10 -

--------------------------------------------------------------------------------

 
 
INVESTOR QUESTIONNAIRE
 
Instructions:  Check all boxes below which correctly describe you.
 
o
You are (i) a bank, as defined in Section 3(a)(2) of the Securities Act of 1933,
as amended (the “Securities Act”), (ii) a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in an individual or fiduciary capacity, (iii) a broker or dealer
registered pursuant to Section 15 of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), (iv) an insurance company as defined in Section
2(13) of the Securities Act, (v) an investment company registered under the
Investment Company Act of 1940, as amended (the “Investment Company Act”), (vi)
a business development company as defined in Section 2(a)(48) of the Investment
Company Act, (vii) a Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301 (c) or (d) of the Small Business
Investment Act of 1958, as amended, (viii) a plan established and maintained by
a state, its political subdivisions, or an agency or instrumentality of a state
or its political subdivisions, for the benefit of its employees and you have
total assets in excess of $5,000,000, or (ix) an employee benefit plan within
the meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and (1) the decision that you shall subscribe for and purchase shares
of common stock (the “Shares”), is made by a plan fiduciary, as defined in
Section 3(21) of ERISA, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or (2) you have total
assets in excess of $5,000,000 and the decision that you shall subscribe for and
purchase the Share is made solely by persons or entities that are accredited
investors, as defined in Rule 501 of Regulation D promulgated under the
Securities Act (“Regulation D”) or (3) you are a self-directed plan and the
decision that you shall subscribe for and purchase the Shares is made solely by
persons or entities that are accredited investors.

 
o
You are a private business development company as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940, as amended.

 
o
You are an organization described in Section 501(c)(3) of the Internal Revenue
Code of 1986, as amended (the “Code”), a corporation, Massachusetts or similar
business trust or a partnership, in each case not formed for the specific
purpose of making an investment in the Shares and its underlying securities and
with total assets in excess of $5,000,000.

 
o
You are a director or executive officer of Clear Skies Solar, Inc.

 
o
You are a natural person whose individual net worth, or joint net worth with
your spouse, exceeds $1,000,000 at the time of your subscription for and
purchase of the Shares.

 
o
You are a natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with your spouse in excess of
$300,000 in each of the two most recent years, and who has a reasonable
expectation of reaching the same income level in the current year.

 
o
You are a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the Shares and its underlying securities, whose
subscription for and purchase of the Shares is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) of Regulation D.

 
o
You are an entity in which all of the equity owners are persons or entities
described in one of the preceding paragraphs.


 
- 11 -

--------------------------------------------------------------------------------

 

Check all boxes below which correctly describe you.
 
With respect to this investment in the Shares and its underlying securities,
your:
 

 
Investment Objectives: 
x Aggressive Growth
x Speculation
             
Risk Tolerance: 
o Low Risk 
o Moderate Risk 
x High Risk

 
Are you associated with a FINRA Member Firm?     o Yes   o No
 
Your initials (purchaser and co-purchaser, if applicable) are required for each
item below:
 
____   ____ 
I/We understand that this investment is not guaranteed.

 
____   ____ 
I/We are aware that this investment is not liquid.

 
____   ____ 
I/We are sophisticated in financial and business affairs and are able to
evaluate the risks and merits of an investment in this offering.

 
____   ____ 
I/We confirm that this investment is considered “high risk.” (This type of
investment is considered high risk due to the inherent risks including lack of
liquidity and lack of diversification.  Success or failure of private placements
such as this is dependent on the corporate issuer of these securities and is
outside the control of the investors. While potential loss is limited to the
amount invested, such loss is possible.)

 
The Subscriber hereby represents and warrants that all of its answers to this
Investor Questionnaire are true as of the date of its execution of the
Subscription Agreement pursuant to which it purchased the Shares.
 

     
Name of Purchaser  [please print]
 
Name of Co-Purchaser  [please print]
           
Signature of Purchaser (Entities please
 
Signature of Co-Purchaser
provide signature of Purchaser’s duly
   
authorized signatory.)
               
Name of Signatory (Entities only)
               
Title of Signatory (Entities only)
   

 
 
- 12 -

--------------------------------------------------------------------------------

 

VERIFICATION OF INVESTMENT ADVISOR/BROKER
 
I state that I am familiar with the financial affairs and investment objectives
of the investor named above and reasonably believe that a purchase of the
securities is a suitable investment for this investor and that the investor,
either individually or together with his or her purchaser representative,
understands the terms of and is able to evaluate the merits of this offering.  I
acknowledge:
 
 
(a)
that I have reviewed the Subscription Agreement and forms of securities
presented to me, and attachments (if any) thereto;

 
 
(b)
that the Subscription Agreement and attachments thereto have been fully
completed and executed by the appropriate party; and

 
 
(c)
that the subscription will be deemed received by the Company upon acceptance of
the Subscription Agreement.

 
Deposit securities from this offering directly to purchaser’s account?      
o Yes     o No
 
If “Yes,” please indicate the account number :
_____________________________________
 

     
Broker/Dealer
 
Account Executive
           
(Name of Broker/Dealer)
 
(Signature)
           
(Street Address of Broker/Dealer Office)
 
(Print Name)
           
(City of Broker/Dealer Office)  (State)  (Zip)
 
(Representative I.D. Number)
           
(Telephone Number of Broker/Dealer Office)
 
(Date)
           
(Fax Number of Broker/Dealer Office)
 
(E-mail Address of Account Executive)


 
- 13 -

--------------------------------------------------------------------------------

 